DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Responsive to the amendments, the examiner has further searched the amendments and an updated search has provided new art.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of application No. KR 10-2017-0082264, filed on 6/29/2017 was submitted in this case 7/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/18/2018 and 2/09/2020 have been considered by examiner.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the input rpm", “the first output rpm”, and “the second output rpm” in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 4, and 6-13 are rejected under 35 U.S.C. 101 because the claims recite abstract ideas.

101 Analysis – Step 1
Claim 1 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:

An apparatus for detecting a fault in an in-wheel driving system of a vehicle, comprising:
an in-wheel motor; 

a sensor configured to sense rotational speeds (rpms) of the in-wheel motor and the speed reduction mechanism; and 
a controller configured to calculate an rpm ratio between the in-wheel motor and the speed reduction mechanism by using the rpms sensed through the sensor and determining whether a damage or a fault has occurred in the speed reduction mechanism based on the calculated rpm ratio, 
wherein: the speed reduction mechanism comprises: 
a first stage speed reduction mechanism configured to primarily reduce rotation of the in-wheel motor to a predetermined speed reduction gear ratio; and 
a second stage speed reduction mechanism configured to secondarily reduce rotation of the first stage speed reduction mechanism to a predetermined speed reduction gear ratio; 
the sensor comprises: 
a first sensor configured to detect the rpm of the in-wheel motor as an input rpm to the first stage speed reduction mechanism; 
a second sensor configured to detect an rpm of the first stage speed reduction mechanism as a first output rpm; and 
a third sensor configured to detect an rpm of the second stage speed reduction mechanism as a second output rpm; 
the controller is configured to calculate, based on the rpms detected by the first, second, and third sensors, a first ratio of the input rpm and the first output rpm, a second ratio of the input rpm and the second output rpm, and a third ratio of the first output rpm and the second output rpm; and 
configured to determine a damage or a fault of the speed reduction mechanism according to whether the calculated first, second, and third ratios are respectively within allowable ranges.

In the claims broadest reasonable interpretation (BRI), the claim recites gathering data, computing a ratio from the measured data, and comparing the ratio with an allowable range to determine a damage or fault. 
The claim recites the limitations “calculate a ratio” and “calculate a first ratio, a second ratio, and a third ratio” which have a BRI that requires performing an arithmetic calculation (division) in order to obtain ratios of the RPMs. This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitations “calculate a ratio” and “calculate a first ratio, a second ratio, and a third ratio” fall into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, limitations “calculate a ratio” and “calculate a first ratio, a second ratio, and a third ratio” also fall into the “mental process” groupings of abstract ideas. 
Next, the ratio is then compared/analyzed (judgement) with an allowable range. This limitation, as drafted, is a process that, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is configured to” language, the 

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

An apparatus for detecting a fault in an in-wheel driving system of a vehicle, comprising:
an in-wheel motor; a speed reduction mechanism coupled to the in-wheel motor through a gear and configured to transfer a rotation force of the in-wheel motor to a wheel; 
a sensor configured to sense rotational speeds (rpms) of the in-wheel motor and the speed reduction mechanism; and 
a controller configured to calculate an rpm ratio between the in-wheel motor and the speed reduction mechanism by using the rpms sensed through the sensor and determining whether a damage or a fault has occurred in the speed reduction mechanism based on the calculated rpm ratio, 
wherein: the speed reduction mechanism comprises: 
a first stage speed reduction mechanism configured to primarily reduce rotation of the in-wheel motor to a predetermined speed reduction gear ratio; and 
a second stage speed reduction mechanism configured to secondarily reduce rotation of the first stage speed reduction mechanism to a predetermined speed reduction gear ratio; 
the sensor comprises: 
a first sensor configured to detect the rpm of the in-wheel motor as an input rpm to the first stage speed reduction mechanism; 
a second sensor configured to detect an rpm of the first stage speed reduction mechanism as a first output rpm; and 
a third sensor configured to detect an rpm of the second stage speed reduction mechanism as a second output rpm; 
the controller is configured to calculate, based on the rpms detected by the first, second, and third sensors, a first ratio of the input rpm and the first output rpm, a second ratio of the input rpm and the second output rpm, and a third ratio of the first output rpm and the second output rpm; and 
the controller is configured to determine a damage or a fault of the speed reduction mechanism according to whether the calculated first, second, and third ratios are respectively within allowable ranges.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:

•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claim does not comprise any of the above additional limitations that, individually or in combination, have integrated the judicial exception into a practical application. 
While the PEG further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the PEG also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)); 
•	an additional element adds insignificant extra-solution activity to the judicial exception MPEP 2106.05(g); and 


The in wheel motor, speed reduction mechanism, and gear are recited so generically (no details whatsoever are provided other than that they perform their necessary functions (e.g. speed reduction mechanism reduces speed of a wheel motor using a gear)) that they represent no more than mere instructions to apply the judicial exception on a vehicle. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a vehicle (i.e. reciting the abstract idea with vehicle parts). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these vehicle components does not affect this analysis.
Further, the monitoring from the sensors is recited at a high level of generality (e.g. as a general means of gathering data for use in the evaluating/calculating functions of the controller), and amounts to mere data gathering (MPEP 2106.05(g)(3)), which is a form of insignificant extra-solution activity. The controller also represents mere data gathering (obtaining the RPMs using sensors) that is necessary for use of the recited judicial exception (the gathered information is used in the abstract mental process of calculating). Thus, the controller is insignificant extra-solution activity. Also, the comparing and judging is recited at a high level of generality and merely automates the abstract ideas using the controller.
Even when viewed in combination, the additional elements (controller and sensor) in this claim do no more than automate mental processes and mathematical calculations. While this type of automation improves the daily life of drivers (by minimizing or eliminating the need for mentally evaluating the behavior of a vehicle), there is no change to the computers and other technology that are recited in the claim, and thus this claim cannot improve computer 

101 Analysis – Step 2B
As explained with respect to Step 2A Prong Two, the in wheel motor, speed reduction mechanism, and gear are at best the equivalent of merely adding the words “apply it” to the judicial exception and generally linking the judicial exception to a vehicle. Mere instructions to apply an exception and generally linking an exception cannot provide an inventive concept. The other additional elements are the sensors and the controller, which for purposes of Step 2A Prong Two, were considered insignificant.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sensor and controller, were considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

The specification does not provide any indication that the sensors are anything other than conventional RPM sensors, and the specification does not provide any indication that the controller is anything other than a conventional controller (MPEP 2106.05(d)(II)(i)) and the case cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016). OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicates that ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting function is well-understood, routine, conventional activity is supported under Berkheimer. The controller is additionally performing repetitive calculations of computing ratios (MPEP 2106.05(d)(II)(ii)). Performing repetitive calculations is a computer function that is a well-understood, routine, conventional activity, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). Therefore, the claim is ineligible. 

101 Analysis – Step 1
Claim 4 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 4 recites:

The apparatus according to claim 1, wherein the sensor comprises at least one from a group consisting of: a wheel speed sensor, an encoder, a resolver, and an angle sensor.

Regarding claim 4, the claim incudes limitations from claim 1 that recite an abstract idea. 

Other than reciting the sensors, nothing precludes the collecting of data to be performed in the mind. For example, the claim limitation - wherein the sensor comprises at least one from a group consisting of: a wheel speed sensor, an encoder, a resolver, and an angle sensor, encompasses a user observing data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations, besides further limitations to what types of sensors are gathering data. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application.

101 Analysis – Step 1


101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 6 recites: 

The apparatus according to claim 1, wherein, in order to determine whether a damage or a fault has occurred in the speed reduction mechanism, the controller is configured to calculate reference rpms based on already known speed reduction gear ratios between the in-wheel motor, the first stage speed reduction mechanism, and the second stage speed reduction mechanism, and sets the allowable ranges in consideration of errors of the first, second, and third sensors with respect to the reference rpms.

Regarding claim 6, the claim incudes limitations from claim 1 that recite an abstract idea.

In BRI, the claim recites computing a reference value based on known data and setting a range with regard to the reference value. 
The claim recites “calculate reference values using known gear ratios” and “setting a range for the reference values in consideration of sensor errors”. This claim, therefore, recites a mathematical calculation of reference rpms and mental process of setting a range. The grouping 

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception into a “practical application”.

In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The apparatus according to claim 1, wherein, in order to determine whether a damage or a fault has occurred in the speed reduction mechanism, the controller is configured to calculate reference rpms based on already known speed reduction gear ratios between the in-wheel motor, the first stage speed reduction mechanism, and the second stage speed reduction mechanism, and sets the allowable ranges in consideration of errors of the first, second, and third sensors with respect to the reference rpms.

The additional elements of “calculate reference values using known gear ratios” and “setting a range for the reference values in consideration of sensor errors” using the controller, does not integrate the judicial exception into a practical application because “calculate reference values using known gear ratios” is implementing a mathematical equation using the controller and is recited at a high level of generality. Also, “setting a range for the reference values in consideration of sensor errors” merely automates a mental process using the controller and is recited at a high level of generality. The controller is recited so generically (no details whatsoever are provided other than that it is a “controller”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller.

Even when viewed in combination, the additional elements in this claim do no more than automate mental processes and mathematical calculations. While this type of automation improves the daily life of drivers (by minimizing or eliminating the need for mentally evaluating the behavior of a vehicle), there is no change to the computers and other technology that are recited in the claim, and thus this claim cannot improve computer functionality or other technology. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer). Accordingly, the claim as a whole does not integrate the recited judicial exceptions into a practical application and the claim is directed to the judicial exception. Therefore, the claim is ineligible 

101 Analysis – Step 1
Claim 7 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 7 recites:

The apparatus according to claim 1, further comprising a warning output part configured to warn that an abnormality has occurred in the in-wheel driving system, through AVN (audio, video, navigation) in the vehicle, 
wherein, when a damage or a fault has occurred in the speed reduction mechanism, the warning output part warns that an abnormality has occurred in the in-wheel driving system according to control of the controller.

Regarding claim 7, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The apparatus according to claim 1, further comprising a warning output part configured to warn that an abnormality has occurred in the in-wheel driving system, through AVN (audio, video, navigation) in the vehicle, 
wherein, when a damage or a fault has occurred in the speed reduction mechanism, the warning output part warns that an abnormality has occurred in the in-wheel driving system according to control of the controller.

	The claim recites an additional element of the warning output part using AVN according to the controller. The output of the warning is recited at a high level of generality (i.e. as a general means of displaying controller calculations and comparisons (abstract ideas)), and amounts to mere post solution displaying (MPEP 2106.05(g)(3)), which is a form of insignificant extra-solution activity. The Federal Circuit has considered displaying to be insignificant extra-solution activity, for instance the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The additional element is no more than mere instructions to apply the exception (calculation and comparison) using generic computer components (controller and AVN).  


101 Analysis – Step 2B
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the post solution displaying function was considered to be insignificant extra-solution activity in Step 2A, and thus the additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

The specification does not provide any indication that the warning output part (AVN) is anything other than a conventional computer (audio, visual, navigation) within a vehicle. The mere displaying of data in a vehicle is a well understood, routine, and conventional function. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 8 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 8 recites:

The apparatus according to claim 1, wherein: the controller is configured to determine a state of the in-wheel driving system in real time or cyclically while the vehicle runs or in a test mode before the vehicle runs; and 
when it is determined that a damage or a fault has occurred, the controller outputs a warning or controls the in-wheel motor not to be driven.

Regarding claim 8, the claim incudes limitations from claim 1 that recite an abstract idea.

Other than reciting the controller, nothing precludes a driver from setting time periods, or continuously, for observing the RPM data and calculating ratios of the RPM data, and comparing the ratios with an allowable range. That is, other than reciting “a controller” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “the controller” language, the claim encompasses a person looking at data collected, performing a mathematical calculation (division) of the data continuously or over time periods before or after a vehicle is running, and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process and mathematical calculation grouping. Thus, the claim recites abstract ideas.  

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The apparatus according to claim 1, wherein: the controller is configured to determine a state of the in-wheel driving system in real time or cyclically while the vehicle runs or in a test mode before the vehicle runs; and when it is determined that a damage or a fault has occurred, the controller outputs a warning or controls the in-wheel motor not to be driven.

The claim recites additional elements of the warning output part and controller. The controller is merely automating mental processes (determining when to evaluate the in wheel motor, real time or cyclically while the vehicle runs or in a test mode before the vehicle runs) and is recited at a high level of generality. The output of the warning is recited at a high level of generality (i.e. as a general means of displaying controller calculations and comparisons (abstract ideas)), and amounts to mere post solution displaying (MPEP 2106.05(g)), which is a 
However, the control of the in wheel motor not to be driven by the controller integrates the abstract idea into a practical application, and the claim therefore could be eligible. 

101 Analysis – Step 2B
As discussed with respect to Step 2A Prong Two, the additional element of  “the warning output” in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the post solution displaying function was considered to be insignificant extra-solution activity in Step 2A, and thus the additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

The specification does not provide any indication that the warning output part (AVN) is anything other than a conventional computer within a vehicle. The mere displaying of data in a vehicle is a well understood, routine, and conventional function. Therefore, the claim is ineligible.


Claim 9-11 are rejected as being analogous to claim 1. The claims are methods of detecting a fault in an in-wheel driving system. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 12 is rejected as being analogous to claim 6. The claim is a method of detecting a fault in an in-wheel driving system. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 13 is rejected as being analogous to claim 8. The claim is a method of detecting a fault in an in-wheel driving system. The claim recites the same abstract ideas and does not cite any additional limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (U.S. Publication No. 2017/0015213 A1) hereinafter Terada in view of Allan et al. (U.S. Patent No. 9,768,714 B2) hereinafter Allan, and in view of Jager et al. (U.S. Publication No. 2002/0111732 A1) hereinafter Jager in view of Hyun et al. (Chinese Publication No. 103879275 A) hereinafter Hyun in view of Matsuo et al. (Japanese Publication No. 2000321295 A) hereinafter Matsuo.

Terada discloses: an in-wheel motor; a speed reduction mechanism coupled to the in-wheel motor through a gear and configured to transfer a rotation force of the in-wheel motor to a wheel [see Paragraph 0045-0046 and Figure 2 below - discusses a motor 30 (in the wheel 10) connected to a speed reduction mechanism 40, the speed reduction mechanism 40 includes a counter gear mechanism 50 and planetary gear mechanism 60, the counter gear 50 includes a first gear 51 that is coupled to the motor 30 and see Paragraph 0052 - discusses the motor unit 20 transmits torque generated by the motor 30 through the speed reduction mechanism 40 to the wheel 10]; 
Terada further discloses a sensor configured to sense rotation of the in-wheel motor and the speed reduction mechanism [see Figure 2 below - first sensor 81 on the motor 30 and a second sensor 82 on the speed reduction mechanism 40];

    PNG
    media_image1.png
    417
    499
    media_image1.png
    Greyscale

Figure 2 of Terada

However, Terada fails to disclose a sensor configured to sense rotational speeds (rpms) of the in-wheel motor and the speed reduction mechanism; 
Allan discloses a sensor configured to sense rotational speeds (rpms) of an in-wheel motor and speed reduction mechanism [see Figure 15 below and see Column 13 lines 19-37  - depicts an embodiment where the gear mechanism 210 (see Figure 7 below – depicts the gear mechanism 210 as having two planetary gear mechanisms 402 and 404) is directly connected to a wheel, the motors transmit power through the gear mechanism 210 to the wheel and see Figure 12 below - depicts a three sensor arrangement (1030, 1040, and 1050) for measuring the angular velocity (RPM) of motors and a gear mechanism 210].

    PNG
    media_image2.png
    329
    415
    media_image2.png
    Greyscale

Figure 15 of Allan

    PNG
    media_image3.png
    194
    493
    media_image3.png
    Greyscale

Figure 12 of Allan

    PNG
    media_image4.png
    297
    335
    media_image4.png
    Greyscale

Figure 7 of Allan

Allan suggests that by measuring the RPM values of the motors and gear mechanism, the angular velocity (RPMs) can be monitored and controlled [see Column 4 lines 18-31].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the in wheel motor assembly and sensors as taught by Terada to include the sensor arrangement for measuring RPMs as taught by Allan in order to monitor and control the angular velocity of the motor and speed reduction mechanism [Allan, see Column 4 lines 18-31].

Still referring to claim 1, Terada further discloses a controller that processes sensor signals from the in wheel motor and speed reduction mechanism [see Figure 1 below – controller 80 connected to sensors 81 and 82 arranged on in wheel motor 3030 and a speed reduction mechanism 40] and determining whether a damage or a fault has occurred in the speed reduction mechanism [see Paragraphs 0088-0095 – discusses a process of a controller 80 determining and reducing gear rattling noise between a speed reduction mechanism 40 and in wheel motor 30].

    PNG
    media_image5.png
    119
    114
    media_image5.png
    Greyscale

Figure 1 of Terada

 However, Terada fails to disclose a controller configured to calculate an rpm ratio between the in-wheel motor and the speed reduction mechanism by using the rpms sensed through the sensor and determining whether a damage or a fault has occurred in the speed reduction mechanism based on the calculated rpm ratio.
Jager discloses a controller configured to calculate an rpm ratio between the in-wheel motor and the speed reduction mechanism by using the rpms sensed through a sensor [see Paragraph 0077 and see Figure 1 below - discusses measuring RPM rates between a shaft 5, this measures the output of the engine 2 (motor) and input to the differential (speed reduction mechanism), and then by measuring the RPMs of a wheel 6a, this measures output of the differential (speed reduction mechanism). A speed ratio using the RPMs is then computed and then compared with a predetermined ratio that exists based on the gear ratio] and determining whether a damage or a fault has occurred in the speed reduction mechanism based on the calculated rpm ratio [see Paragraph 0077 - discusses if a discrepancy is found between the actually detected and the theoretical rpm-ratio, this is interpreted as a violation of the plausibility criterion].

    PNG
    media_image6.png
    317
    715
    media_image6.png
    Greyscale

Figure 1 of Jager

Jager suggests that using RPM data directly can produce erroneous data that can be of risk and cause operating errors [see Paragraphs 0006-0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as taught by Terada with the controller function of calculating a ratio of RPMs to determine a fault or damage as taught by Jager in order to prevent erroneous data and cause operating errors [Jager, see Paragraphs 0006-0009]. 

Still referring to claim 1, the combination of Terada, Allan, and Jager fails to disclose wherein: the speed reduction mechanism comprises: a first stage speed reduction mechanism configured to primarily reduce rotation of the in-wheel motor to a predetermined speed reduction gear ratio; and a second stage speed reduction mechanism configured to secondarily reduce rotation of the first stage speed reduction mechanism to a predetermined speed reduction gear ratio.
Hyun discloses wherein the speed reduction mechanism [see Figure 2 below – depicts retarder assembly 120] comprises: a first stage speed reduction mechanism [see Figure 3 below – depicts planetary gear set assembly (sun gear 121, rotor 11, planetary gear 122, ring gear 123, and a carrier 124)] configured to primarily reduce rotation of the in- wheel motor to a predetermined speed reduction gear ratio [see Paragraph 0034 – discusses the rotational driving force of the sun gear 121 passes through the planetary gear 122 and the ring gear 123, and the carrier 124 can be rotated to reduce the torque or increase the torque in accordance with a gear ratio]; and a second stage speed reduction mechanism [see Figure 3 below – depicts a counter gear set (counter gear 126, pinion 125)] configured to secondarily reduce rotation of the first stage speed reduction mechanism [see Figure 3 below and see Paragraph 0037 - pinion gear 125 of the counter gear 126 may be combined with the carrier 124 of the first planetary gear set]  to a predetermined speed reduction gear ratio [see Paragraph 0038 - discusses the counter gear 126 is used to perform the second deceleration together with the pinion 125, the gear ratio of the pinion 125 to the counter gear 126 can be formed to be greater than one].

    PNG
    media_image7.png
    516
    488
    media_image7.png
    Greyscale

Figure 2 of Hyun

    PNG
    media_image8.png
    614
    643
    media_image8.png
    Greyscale

Figure 3 of Hyun

Hyun suggests that using more speed reduction parts increases torque to slow down the in wheel motor more efficiently, and also makes the speed reduction mechanism more compact [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speed reduction mechanism as taught by Terada to be broken into two speed reduction mechanism as taught by Hyun in order to achieve a compact reduction mechanism and to multiply driving force [Hyun, see Paragraph 0046].

Still referring to claim 1, Terada further discloses: 
a first sensor configured to detect an rotation angle of the in-wheel motor as an input to the first stage speed reduction mechanism [see Figure 2 below – depicts sensor 81 on the rotary shaft 33 of the in wheel motor 30, this is an input rotation to the speed reducer 50]; 
a second sensor configured to detect an rotation angle of the first stage speed reduction mechanism as a first output [see Figure 2 below – depicts sensor 82 on the rotary shaft 53 of the speed reducer 50, this is a first output rotation of the speed reducer 50]; 

    PNG
    media_image1.png
    417
    499
    media_image1.png
    Greyscale

Figure 2 of Terada
However, Terada detects rotation angle and not RPM, and does not include a third sensor.
Allan discloses detecting RPMs using three sensors as well as a third sensor configured to detect an rpm of the second stage speed reduction mechanism as a second output rpm [see Figure 12 below - depicts sensing an output of a gear mechanism 210, the gear mechanism 210 can comprise two planetary gear sets (see Figure 7 below – 402 and 404) and sensor 1050 measures the output of the two stage gear mechanism 210].

    PNG
    media_image3.png
    194
    493
    media_image3.png
    Greyscale

Figure 12 of Allan


    PNG
    media_image4.png
    297
    335
    media_image4.png
    Greyscale

Figure 7 of Allan

Allan suggests that by measuring the values of the motors and gear mechanism with three sensors and sending to a controller, the RPMs can be monitored and controlled [see Column 12 lines 35-67].
Terada to include a third sensor and measure the output RPM of a gear mechanism as taught by Allan in order to monitor and control the motor and gear mechanism [Allan, see Column 12 lines 35-67].

Still referring to claim 1, Terada further discloses a controller that processes sensor signals from the in wheel motor and speed reduction mechanism [see Figure 1 below – controller 80 connected to sensors 81 and 82 arranged on in wheel motor 3030 and a speed reduction mechanism 40].

    PNG
    media_image5.png
    119
    114
    media_image5.png
    Greyscale

Figure 1 of Terada

However, Terada fails to disclose a controller that is configured to calculate, based on the rpms detected by the first, second, and third sensors, a first ratio of the input rpm and the first output rpm, a second ratio of the input rpm and the second output rpm, and a third ratio of the first output rpm and the second output rpm
Jager discloses a controller configured to calculate an rpm ratio between the in-wheel motor and the speed reduction mechanism by using the rpms sensed through sensors [see Paragraph 0077 and see Figure 1 below - discusses measuring RPM rates between a shaft 5, this measures the output of the engine 2 (motor) and input to the differential (speed reduction mechanism), and then by measuring the RPMs of a wheel 6a, this measures output of the differential (speed reduction mechanism). A speed ratio using the RPMs is then computed and then compared with a predetermined ratio that exists based on the gear ratio].

    PNG
    media_image6.png
    317
    715
    media_image6.png
    Greyscale

Figure 1 of Jager

However, the combination of Terada and Jager fails to disclose a controller configured to calculate, based on the rpms detected by the first, second, and third sensors, a second ratio of the input rpm and the second output rpm, and a third ratio of the first output rpm and the second output rpm.
Matsuo discloses a controller calculating three ratios using rotational speed detected by sensors [see Figure 1 below – depicts three rotating bodies 1 to 3, rotational sensors 4 to 6, and an arithmetic device 10 (controller) for calculating speed ratios].

    PNG
    media_image9.png
    234
    268
    media_image9.png
    Greyscale

Figure 1 of Matsuo

Jager suggests that measuring rpm rates directly can produce erroneous data that can be of risk and cause operating errors [see Paragraphs 0006-0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input rpm, the first output rpm, and the second output rpm as taught by Terada and Allan to calculate a first ratio, a second ratio, and a third ratio as taught by Matsuo in order to prevent erroneous data and cause operating errors that can come from measuring RPM rates directly [Jager, see Paragraphs 0006-0009].

Still referring to claim 1, Terada further discloses a controller that determines whether a damage or a fault has occurred in the speed reduction mechanism [see Paragraphs 0088-0095 – discusses a process of a controller 80 determining and reducing gear rattling noise between a speed reduction mechanism 40 and in wheel motor 30].

    PNG
    media_image5.png
    119
    114
    media_image5.png
    Greyscale

Figure 1 of Terada

 However, Terada fails to disclose a controller configured to determine a damage or a fault of the speed reduction mechanism according to whether the calculated first, second, and third ratios are respectively within allowable ranges.
Jager further discloses a controller configured to determine a damage or a fault of the speed reduction mechanism according to whether a ratio is respectively within allowable ranges [see Paragraph 0077 - discusses if a discrepancy is found between the actually detected and the theoretical rpm-ratio, this is interpreted as a violation of the plausibility criterion]. 
However, the combination of Terada and Jager fails to disclose calculating a first, second, and third ratio.
Matsuo discloses a controller calculating three ratios using rotational speed detected by sensors [see Figure 1 below – depicts three rotating bodies 1 to 3, rotational sensors 4 to 6, and an arithmetic device 10 (controller) for calculating speed ratios].

    PNG
    media_image9.png
    234
    268
    media_image9.png
    Greyscale

Figure 1 of Matsuo

Jager suggests that calculating rpm rates directly can produce erroneous data that can be of risk and cause operating errors [see Paragraphs 0006-0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as taught by Terada with the controller that determines a damage or fault by comparing a ratio with an allowable range as taught by Jager to use three RPM ratios as taught by Matsuo in order to prevent erroneous data and cause operating errors [Jager, see Paragraphs 0006-0009]. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in view of Terada, Allan, Hyun, Matsuo, and Jager further in view of Kanda et al. (U.S. Publication No. 2018/0345796 A1) hereinafter Kanda.  

Regarding claim 4, Terada, Allan, Hyun, Matsuo, and Jager disclose the invention with respect to claim 1. Terada and Jager further discloses at least one sensor from a group consisting of: a wheel speed sensor [Jager, see Paragraph 0016 - an arrangement of one or more rpm sensors to detect rpm-rates of the wheels], an encoder [Terada, see Paragraph 0051, an encoder can also be used], a resolver [Terada, see Paragraph 0051 – discusses a resolver], and an angle sensor [Terada, see Paragraph 0051, angle sensor 81].
However the encoder, resolver, and angle sensor in Terada measure rotational angle and not rotational speed. 
Kanda teaches that rotational angle can be converted to rotational speed [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Terada, Allan, Hyun, Matsuo, and Jager to include a calculation step as taught by Kanda in order to convert from rotational angle to rotational speed [Kanda, see Paragraph 0055].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Terada, Allan, Hyun, Matsuo, and Jager further in view of Hokoi et al. (U.S. Publication No. 2017/0144652 A1) hereinafter Hokoi.

Regarding claim 6, Terada, Allan, Hyun, Matsuo, and Jager disclose the invention with respect to claim 1.
However, the combination of Terada, Allan, Hyun, Matsuo, and Jager fails to disclose wherein, in order to determine whether a damage or a fault has occurred in the speed reduction mechanism, the controller is configured to calculate reference rpms based on already known speed reduction gear ratios between the in-wheel motor, the first stage speed reduction mechanism, and the second stage speed reduction mechanism, and sets the allowable ranges in consideration of errors of the first, second, and third sensors with respect to the reference rpms.
Hokoi discloses a controller that is: configured to calculate reference rpms based on already known speed reduction gear ratios between the in-wheel motor, the first stage speed reduction mechanism, and the second stage speed reduction mechanism [see Figure 2 below - discusses calculating rotation speeds Np1 and Np2 using gear ratios (Gr, P) between the motor (MG1, MG2) and gears (reduction gear 35 and planetary gear 30) S110], and 
sets the allowable ranges in consideration of errors of the first, second, and third sensors with respect to the reference rpms [see Figure 2 below - discusses comparing the calculated rotation speed with a range (Npref and -Npref) S130, S140, and S280, and see Paragraph 0057 – discusses the range takes into consideration sensor errors, and the threshold range is set in advance when there are no malfunctions occurring].

    PNG
    media_image10.png
    308
    521
    media_image10.png
    Greyscale

Figure 2 of Hokoi

Hokoi suggests that by setting a range in advance, the malfunction can properly be determined [see Paragraph 0009].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Terada, Allan, Hyun, Matsuo, and Jager with the controller functions of calculating rpms and setting a range of rpms as taught by Hokoi in order to determine malfunctions properly [Hokoi, see Paragraph 0009].

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Terada, Allan, Hyun, Matsuo, and Jager further in view of Ozaki et al. (U.S. Publication No. 2013/0325239 A1) hereinafter Ozaki.

Regarding claim 7, Terada, Allan, Hyun, Matsuo, and Jager disclose the invention with respect to claim 1.
However, the combination of Terada, Allan, Hyun, Matsuo, and Jager fails to disclose a warning output part configured to warn that an abnormality has occurred in the in-wheel driving system, through AVN (audio, video, navigation) in the vehicle, wherein, when a damage or a fault has occurred in the speed reduction mechanism, the warning output part warns that an abnormality has occurred in the in-wheel driving system according to control of the controller.
Ozaki discloses a warning output part configured to warn that an abnormality has occurred in the in-wheel driving system, through AVN (audio, video, navigation) in the vehicle, wherein, when a damage or a fault has occurred in the speed reduction mechanism, the warning output part warns that an abnormality has occurred in the in-wheel driving system according to control of the controller [see Paragraph 0044 and see Figure 2 below – discusses that an abnormalities notifier 47 may be configured to send signals notifying the malfunction detection and/or the malfunction-responsive operation, an ECU 21 can cause a display 27 to notify the driver].

    PNG
    media_image11.png
    453
    563
    media_image11.png
    Greyscale

Figure 2 from Ozaki

Ozaki suggests that providing an in wheel motor with a display can notify the driver of abnormalities [see Paragraph 0044].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the in wheel motor system as taught by Terada, Allan, Hyun, Matsuo, and Jager to include the controller function of outputting a warning as taught by Ozaki in order to notify the driver [Ozaki, see Paragraphs 0044].

Regarding claim 8, Terada, Allan, Hyun, Matsuo, and Jager disclose the invention with respect to claim 1.
Jager further discloses that the controller [see Figure 1 below, control unit 13] is configured to determine a state of the in-wheel driving system in real time or cyclically [see Paragraph 0134 – discusses that the arrangement for controlling and regulating the torque-transmitting system further includes sensors by which the relevant operating variables of the entire system are monitored continuously or at certain times] while the see Paragraph 0060 - discusses that the invention can include a routine or step in which rpm-rates of vehicle wheels as detected by sensors are subjected to a test of whether or not the rpm-rates have been detected correctly or whether they are usable for determining the values of certain specific parameters, and see Paragraph 0066 – discusses that the correlation test can be before the vehicle runs (determine if a wheel is blocked) or while the vehicle runs (wheel is spinning too fast)]. 
Jager suggests that the test can determine a correlation between the motor and wheels and be used to determine if a wheel is blocked or running too fast [see Paragraph 0066].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Terada, Allan, Hyun, Matsuo, and Jager to include the correlation test that can be continuous or at certain times and conducted before the vehicle runs or after as taught by Jager in order to determine if a wheel is blocked or wheel is spinning too fast [Jager, see Paragraph 0066].

Still referring to claim 8, the combination of Terada, Allan, Hyun, Matsuo, and Jager fails to disclose when it is determined that a damage or a fault has occurred, the controller outputs a warning or controls the in-wheel motor not to be driven.
Ozaki discloses when it is determined that a damage or a fault has occurred, the controller outputs a warning [see Paragraph 0044 and see Figure 2 below – discusses that an abnormalities notifier 47 may be configured to send signals notifying the malfunction detection and/or the malfunction-responsive operation, an ECU 21 can cause a display 27 to notify the driver] or controls the in-wheel motor not to be driven [see Paragraph 0046 – discusses that the electric vehicle also includes a malfunction-responsive controller 38 configured to cause at least one of shut-off or reduction of a drive current to the motor unit 6].


    PNG
    media_image11.png
    453
    563
    media_image11.png
    Greyscale

Figure 2 from Ozaki

Ozaki suggests that providing an in wheel motor with an abnormalities notifier can allow for the motor to quickly take safety measures [see Paragraph 0012] and that having a display can notify the driver of abnormalities [see Paragraph 0044].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in wheel motor system as taught by Terada, Allan, Hyun, Matsuo, and Jager to include the controller function of controlling the in wheel motor not to be driven and/or output a warning as taught by Ozaki in order for the motor to quickly take safety measures and/or notify the driver [Ozaki, see Paragraphs 0012 and 0044].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Allan, and further in view of Jager.

Terada discloses an in-wheel driving system comprising a speed reduction mechanism coupled to an in-wheel motor through a gear and configured to transfer a rotation force of the in-wheel motor to a wheel [see Paragraph 0045-0046 and Figure 2 below - discusses a motor 30 (in the wheel 10) connected to a speed reduction mechanism 40, the speed reduction mechanism 40 includes a counter gear mechanism 50 and planetary gear mechanism 60, the counter gear 50 includes a first gear 51 that is coupled to the motor 30 and see Paragraph 0052 - discusses the motor unit 20 transmits torque generated by the motor 30 through the speed reduction mechanism 40 to the wheel 10].
Terada further discloses a first sensor monitoring an input to a motor [see Figure 2 below - first sensor 81 on the motor 30], and a second sensor [see Figure 2 below - second sensor 82 on the speed reduction mechanism 40] monitoring an output of the speed reduction mechanism.

    PNG
    media_image1.png
    417
    499
    media_image1.png
    Greyscale

Figure 2 of Terada

Terada fails to disclose sensing rpms of the in-wheel motor and the speed reduction mechanism by using first, second, and third sensors controlled by a controller.
Allan discloses sensing rpms of an in-wheel motor and speed reduction mechanism [see Figure 15 below and see Column 13 lines 19-37  - depicts an embodiment where the gear mechanism 210 (see Figure 7 below – depicts the gear mechanism 210 as having two planetary gear mechanisms 402 and 404) is directly connected to a wheel, the motors transmit power through the gear mechanism 210 to the wheel] by using first, second, and third sensors controlled by a controller [see Figure 12 below - depicts a three sensor arrangement (1030, 1040, and 1050) for measuring the angular velocity (RPM) of the motors and gear mechanism 210 and see Column 12 lines 35-48 - discusses that a controller 270 controls the motors based on the sensor signals].

    PNG
    media_image2.png
    329
    415
    media_image2.png
    Greyscale

Figure 15 of Allan

    PNG
    media_image3.png
    194
    493
    media_image3.png
    Greyscale

Figure 12 of Allan

    PNG
    media_image4.png
    297
    335
    media_image4.png
    Greyscale

Figure 7 of Allan

Allan suggests that by measuring the RPM values of the motors and gear mechanism, the angular velocity (RPMs) can be monitored and controlled [see Column 12 lines 35-6].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the in wheel motor assembly and sensors as taught by Terada to include the sensor arrangement for measuring RPMs as taught by Allan Allan, see Column 12 lines 35-6].
Terada further discloses a controller that processes sensor signals from the in wheel motor and speed reduction mechanism [see Figure 1 below – controller 80 connected to sensors 81 and 82 arranged on in wheel motor 3030 and a speed reduction mechanism 40] and determining whether a damage or a fault has occurred in the speed reduction mechanism [[see Paragraphs 0088-0095 – discusses a process of a controller 80 determining and reducing gear rattling noise between a speed reduction mechanism 40 and in wheel motor 30].

    PNG
    media_image5.png
    119
    114
    media_image5.png
    Greyscale

Figure 1 of Terada

However, the combination of Terada and Allan fails to disclose calculating predetermined rpm ratios between the in-wheel motor and the speed reduction mechanism by using the rpms sensed by the first, second, and third sensors; and determining, by the controller, whether a damage or a fault has occurred between the in- wheel motor and the speed reduction mechanism based on the calculated predetermined rpm ratios.

Jager discloses a controller calculating a predetermined rpm ratio between the in-wheel motor and the speed reduction mechanism by using the rpms sensed [see Paragraph 0077 and see Figure 1 below - discusses measuring RPM rates between a shaft 5, this measures the output of the engine 2 (motor) and input to the differential (speed reduction mechanism), and then by measuring the RPMs of a wheel 6a, this measures output of the differential (speed reduction mechanism). A speed ratio using the RPMs is then computed and then compared with a predetermined ratio]; and determining, by the controller, whether a damage or a fault has occurred between the in- wheel motor and the speed reduction mechanism based on the calculated predetermined rpm ratios [see Paragraph 0077 - discusses if a discrepancy is found between the actually detected and the theoretical rpm-ratio, this is interpreted as a violation of the plausibility criterion].


    PNG
    media_image6.png
    317
    715
    media_image6.png
    Greyscale

Figure 1 of Jager

Jager suggests that using RPM data directly can produce erroneous data that can be of risk and cause operating errors [see Paragraphs 0006-0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and sensors as taught by Terada and Allan with the controller function of calculating ratios to determine a fault or damage as taught by Jager in order to prevent erroneous data and cause operating errors [Jager, see Paragraphs 0006-0009]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable in view of Terada in view of Allan in view of Jager and further in view of Hyun. 

Regarding claim 10, Terada, Allan, and Jager disclose the invention with respect to claim 9. 
However, the combination of Terada, Allan, and Jager fails to disclose wherein: the speed reduction mechanism comprises: a first stage speed reduction mechanism configured to primarily reduce rotation of the in-wheel motor to a predetermined speed reduction gear ratio; and a second stage speed reduction mechanism configured to secondarily reduce rotation of the first stage speed reduction mechanism to a predetermined speed reduction gear ratio.
Hyun discloses wherein the speed reduction mechanism [see Figure 2 below – depicts retarder assembly 120] comprises: a first stage speed reduction mechanism [see Figure 3 below – depicts planetary gear set assembly (sun gear 121, rotor 11, planetary gear 122, ring gear 123, and a carrier 124)] configured to primarily reduce rotation of the in- wheel motor to a predetermined speed reduction gear ratio [see Paragraph 0034 – discusses the rotational driving force of the sun gear 121 passes through the planetary gear 122 and the ring gear 123, and the carrier 124 can be rotated to reduce the torque or increase the torque in accordance with a gear ratio]; and a second stage speed reduction mechanism [see Figure 3 below – depicts a counter gear set (counter gear 126, pinion 125)] configured to secondarily reduce rotation of the first stage speed reduction mechanism [see Figure 3 below and see Paragraph 0037 - pinion gear 125 of the counter gear 126 may be combined with the carrier 124 of the first planetary gear set]  to a predetermined speed see Paragraph 0038 - discusses the counter gear 126 is used to perform the second deceleration together with the pinion 125, the gear ratio of the pinion 125 to the counter gear 126 can be formed to be greater than one].


    PNG
    media_image7.png
    516
    488
    media_image7.png
    Greyscale

Figure 2 of Hyun

    PNG
    media_image8.png
    614
    643
    media_image8.png
    Greyscale

Figure 3 of Hyun

Hyun suggests that using more speed reduction parts increases torque to slow down the in wheel motor more efficiently, and also makes the speed reduction mechanism more compact. [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speed reduction mechanism as taught by Terada to be broken into two speed reduction mechanism, as taught by Hyun, in order to achieve a compact reduction mechanism and to multiply driving force [Hyun, see Paragraph 0046].
Regarding claim 10 still, Terada further discloses in the sensing of the rpms of the in-wheel motor and the speed reduction mechanism, the controller detects a rotation of the in-wheel motor as an input rpm to the first stage speed reduction mechanism [see Figure 2 below – depicts sensor 81 on the rotary shaft 33 of the in wheel motor 30, this is an input rotation to the speed reducer 50], detects a rotation of the first stage speed reduction mechanism as a first output rpm [see Figure 2 below – depicts sensor 82 on the rotary shaft 53 of the speed reducer 50, this is a first output rotation of the speed reducer 50].

    PNG
    media_image1.png
    417
    499
    media_image1.png
    Greyscale

Figure 2 of Terada

However, Terada detects rotation angle and not RPM, and does not include a third sensor.
Allan discloses detecting RPMs using three sensors and measuring an rpm of a second stage speed reduction mechanism as a second output rpm [see Figure 12 below - depicts sensing an output of a gear mechanism 210, the gear mechanism 210 can comprise two planetary gear sets (see Figure 7 below – 402 and 404) and sensor 1050 measures the output of the two stage gear mechanism 210].

    PNG
    media_image3.png
    194
    493
    media_image3.png
    Greyscale

Figure 12 of Allan

    PNG
    media_image4.png
    297
    335
    media_image4.png
    Greyscale

Figure 7 of Allan

Allan suggests that by measuring the values of the motors and gear mechanism with three sensors and sending to a controller, the RPMs can be monitored and controlled [see Column 12 lines 35-67].
Terada to include a third sensor and measure the output RPM of a gear mechanism as taught by Allan in order to monitor and control the motor and gear mechanism [Allan, see Column 12 lines 35-67].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable in view of Terada in view of Allan in view of Jager and further in view of Matsuo. 

Regarding claim 11, Terada, Allan, and Jager disclose the invention with respect to claim 9. Jager further discloses a controller calculating a ratio of the input rpm and the first output rpm [see Paragraph 0077 and see Figure 1 below - discusses measuring RPM rates between a shaft 5, this measures the output of the engine 2 (motor) and input to the differential (speed reduction mechanism), and then by measuring the RPMs of a wheel 6a, this measures output of the differential (speed reduction mechanism). A speed ratio using the RPMs is then computed and then compared with a predetermined ratio that exists based on the gear ratio].

    PNG
    media_image6.png
    317
    715
    media_image6.png
    Greyscale

Figure 1 of Jager

Terada, Allan, and Jager fails to disclose calculating a ratio of the input rpm and the second output rpm, and a ratio of the first output rpm and the second output rpm.
Matsuo discloses calculating three ratios using rotational speed detected by sensors [see Figure 1 below – depicts three rotating bodies 1 to 3 , rotational sensors 4 to 6, and an arithmetic device 10 for calculating speed ratios].

    PNG
    media_image9.png
    234
    268
    media_image9.png
    Greyscale

Figure 1 of Matsuo

Jager suggests that measuring rpm rates directly can produce erroneous data that can be of risk and cause operating errors [see Paragraphs 0006-0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input rpm, the first output rpm, and the second output rpm as taught by Terada and Allan to calculate a first ratio, a second ratio, and a third ratio as taught by Matsuo in order to prevent erroneous data and cause operating errors that can come from measuring RPM rates directly [Jager, see Paragraphs 0006-0009].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable in view of Terada in view of Allan in view of Jager and further in view of Hokoi. 

Regarding claim 12, Terada, Allan, and Jager disclose the invention with respect to claim 9.
However, the combination of Terada, Allan, and Jager fails to disclose wherein the controller calculates reference rpms based on already known speed reduction gear ratios between the in-wheel motor and the speed reduction mechanism, sets allowable ranges in consideration of errors of the first, second, and third sensors with respect to the reference rpms, and determines whether a damage or a fault has occurred between the in-wheel motor and the speed reduction mechanism according to whether the respective calculated rpm ratios are respectively within the allowable ranges.
Hokoi discloses a controller that: calculates reference rpms based on already known speed reduction gear ratios between the in-wheel motor and the speed reduction mechanism [see Figure 2 below - discusses calculating rotation speeds Np1 and Np2 using gear ratios (Gr, P) between the motor (MG1, MG2) and gears (reduction gear 35 and planetary gear 30) S110], 
sets allowable ranges in consideration of errors of the first, second, and third sensors with respect to the reference rpms [see Figure 2 below - discusses comparing the calculated rotation speed with a range (Npref and -Npref) S130, S140, and S280, and see Paragraph 0057 – discusses the range takes into consideration sensor errors, and the threshold range is set in advance when there are no malfunctions occurring], and 
determines whether a damage or a fault has occurred between the in-wheel motor and the speed reduction mechanism according to whether the respective calculated rpm ratios are respectively within the allowable ranges [see Figure 2 below - discusses detecting a clear malfunction if either side of the range is exceeded, S150 and S290].

    PNG
    media_image10.png
    308
    521
    media_image10.png
    Greyscale

Figure 2 of Hokoi

Hokoi discloses that by setting a range in advance, the malfunction can properly be determined [see Paragraph 0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Terada, Allan, and Jager with the controller functions of calculating rpms, setting a range of rpms, and determining a fault or damage with respect to the rpms as taught by Hokoi in order to determine malfunctions properly [Hokoi, see Paragraph 0009].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable in view of Terada in view of Allan in view of Jager further in view of Ozaki. 

Regarding claim 13, Terada, Allan, and Jager disclose the invention with respect to claim 9. 
Terada, Allan, and Jager fails to disclose outputting a warning through a warning output part or controlling the in-wheel motor not to be driven, by the controller, in the case where it is determined that a damage or a fault has occurred in the determining whether a damage or a fault has occurred between the in-wheel motor and the speed reduction mechanism.
Ozaki discloses outputting a warning through a warning output part [see Paragraph 0044 and see Figure 2 below – discusses that an abnormalities notifier 47 may be configured to send signals notifying the malfunction detection and/or the malfunction-responsive operation, an ECU 21 can cause a display 27 to notify the driver] or controlling the in-wheel motor not to be driven [see Paragraph 0046 – discusses that the electric vehicle also includes a malfunction-responsive controller 38 configured to cause at least one of shut-off or reduction of a drive current to the motor unit 6], by the controller, in the case where it is determined that a damage or a fault has occurred in the determining whether a damage or a fault has occurred between the in-wheel motor and the speed reduction mechanism.

    PNG
    media_image11.png
    453
    563
    media_image11.png
    Greyscale

Figure 2 from Ozaki

Ozaki suggests that providing an in wheel motor with an abnormalities notifier can allow for the motor to quickly take safety measures [see Paragraph 0012] and that having a display can notify the driver of abnormalities [see Paragraph 0044].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the in wheel motor system as taught by Terada, Allan, and Jager to include the controller function and display as taught by Ozaki in order for the motor to quickly take safety measures and/or notify the driver [Ozaki, see Paragraphs 0012 and 0044].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is 571-272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665